                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  STATESVILLE DIVISION
                         CIVIL ACTION NO. 5:20-CV-00087-KDB-DCK

        MALIQ ANTHONY MARSHALL-
        HARDY,

                Plaintiffs,

                v.                                                 ORDER

        SHAWN SAVAGE,

                Defendant.



       THIS MATTER is before the Court in furtherance of its Order dated August 28, 2020,

(Doc. No. 3), in which the Court allowed Plaintiff thirty (30) days to amend the Complaint in this

action in accordance with the terms of that Order. The Order further states that “[i]f Plaintiff fails

to amend the complaint in accordance with this Order and within the time limit set by the Court,

this action will be dismissed without prejudice and without further notice to Plaintiff.” Id. at 6.

Plaintiff has failed to timely amend the Complaint. Accordingly, this action will be dismissed

without prejudice.




                                                      1

       Case 5:20-cv-00087-KDB-DCK Document 4 Filed 12/14/20 Page 1 of 2
                                    ORDER

NOW THEREFORE IT IS ORDERED THAT:

   1. Plaintiff’s Complaint is DISMISSED without prejudice; and

   2. The Clerk is directed to close this matter in accordance with this Order.



      SO ORDERED ADJUDGED AND DECREED.



                           Signed: December 14, 2020
                    2020




                                            2

Case 5:20-cv-00087-KDB-DCK Document 4 Filed 12/14/20 Page 2 of 2
